Exhibit 10.7.11

UNIT APPRECIATION RIGHTS AGREEMENT

UNDER THE

STONEMOR PARTNERS L.P. LONG-TERM INCENTIVE PLAN

This Key Employee Unit Appreciation Rights Agreement (the “Agreement”) entered
into as of October 22, 2013 (the “Agreement Date”), by and between StoneMor GP
LLC (the “Company”), the general partner of and acting on behalf of StoneMor
Partners L.P., a Delaware limited partnership (the “Partnership”), and David
Meyers, a key employee of the Company or its Affiliates (the “Participant”).

BACKGROUND:

In order to make certain awards to key employees, directors and consultants of
the Company and its Affiliates, the Company maintains on behalf of the
Partnership the StoneMor Partners L.P. Long-Term Incentive Plan, as amended (the
“Plan”). The Plan is administered by the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Company. The
Committee has determined to grant to the Participant, pursuant to the terms and
conditions of the Plan, an award (the “Award”) of Unit Appreciation Rights (also
called “UARS”), which entitles the holder to receive, in whole Common Units of
the Partnership (“Common Units”) the excess of the Fair Market Value of a Common
Unit on the exercise date over the exercise base price established for the UARS,
subject to the terms and conditions contained herein. The exercise base price
for the UAR is intended to equal Fair Market Value of a Common Unit on the Date
of Grant (as defined herein). The Participant has determined to accept such
Award. Any initially capitalized terms and phrases used in this Agreement, but
not otherwise defined herein, shall have the respective meanings ascribed to
them in the Plan.

NOW, THEREFORE, the Company, acting on behalf of the Partnership, and the
Participant, each intending to be legally bound hereby, agree as follows:

ARTICLE I

AWARD OF UARS

1.1 Grant of UARS and Vesting. The Participant is hereby granted the following
UARS under the Plan and the following terms shall have the following respective
meanings as used hereafter in this Agreement:

 

Date of Grant

   October 22, 2013  

Exercise Base Price for Each of the UARS*

   $ 25.61      

 

 

 

Total Number of UARS

     25,000      

 

 

 

UARS vest at a percentage rate which is equal to a fraction the numerator of
which is the number of calendar months which have elapsed since October 22, 2013
and the denominator of which is 48, subject to the forfeiture provisions
contained in Section 1.4 hereof.

 

*  Intended to Equal Fair Market Value on Date of Grant

 

Page 1 of 6



--------------------------------------------------------------------------------

All of the UARS shall automatically vest upon a Change of Control (as defined in
the Plan), notwithstanding that the UARS have not otherwise vested, provided
that, at the time of the Change of Control, the Participant is then employed by
the Company or any of its Affiliates. All of the UARS shall automatically vest
upon retirement at or after age 60 of a Participant who has at least 25 years of
service with the Company or any of its predecessor’s companies (as determined by
the Committee).

The term “permanent disability”, as used in Section 1.4, shall refer to a
“disability” as defined in Regulation 1.409A-3(i)(4)(i) and any successor
guidance under the Code. All decisions as to whether UARS have fully vested or
as to whether a Participant has suffered a “permanent disability” shall be made
by the Committee and its decision shall be final, binding and conclusive in the
absence of clear and convincing evidence that such decision was not made in good
faith.

1.2 Exercise of UARS.

(a) UARS may not be exercised prior to vesting, and only to the extent vested,
and exercise is subject to all the terms and conditions of the Plan, including,
but not limited to, the conditions set forth in Section 1.2(c) hereof. UARS
which have vested may be exercised by giving written exercise notice to the
Company on the form supplied by the Company. UARS are not deemed exercised until
the Participant has paid or made suitable arrangements to pay all required tax
withholding under Section 2.3 hereof, which will include (i) all foreign,
federal, state and local income tax withholding required to be withheld by the
Company in connection with the exercise of the UARS and (ii) the employee’s
portion of other foreign, federal, state and local payroll and other taxes due
in connection with the exercise of the UARS.

(b) Upon proper exercise of UARS, the Participant will be entitled to receive,
with respect to the UARS which are exercised, that number of whole Common Units
that is closest in Fair Market Value (but does not exceed) the excess (if any)
of (i) the Fair Market Value of the Common Units on the last trading date
preceding the receipt by the Company of the written exercise notice (or if there
is no trading in the Common Units on such date, on the next preceding date on
which there was trading) as reported in The Wall Street Journal (or other
reporting service approved by the Committee) over (ii) the Exercise Base Price
for each of the UARS contained in Section 1.1. No fractional Common Units shall
be issued; instead, cash shall be distributed equal in Fair Market Value to the
value of a whole Common Unit multiplied by the fraction. In the event Common
Units are not publicly traded at the time a determination of Fair Market Value
is required to be made herein, the determination of Fair Market Value shall be
made in good faith by the Committee. The Committee’s determination of Fair
Market Value shall be final, binding and conclusive in absence of clear and
convincing evidence that such decision was not made in good faith.

(c) The Plan provides as follows: “The Committee may refuse to issue or transfer
any Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Partnership or an Affiliate to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the

 

Page 2 of 6



--------------------------------------------------------------------------------

relevant Participant, holder or beneficiary.” The exercise of UARS may be
subject to approval by the limited partners of the Partnership as required by
the listing rules of the New York Stock Exchange. In no event may a UAR be
exercised in violation of the Second Amended and Restated Agreement of Limited
Partnership of the Partnership.

1.3 Exercise Term. Subject to Section 1.4 hereof, UARS’ may not be exercised
more than five (5) years after the Date of Grant contained in Section 1.1.

1.4 Forfeiture of UARS Upon Termination of Employment. In the event of the
termination of the employment of the Participant (whether voluntary or
involuntary and regardless of the reason for the termination) with the Company
or its Affiliates, all UARS (whether or not vested) shall be deemed to be
automatically forfeited, unless the Participant’s employment is on that date
transferred to the Company or another Affiliate. If a Participant’s employment
is with an Affiliate and that entity ceases to be an Affiliate, the
Participant’s employment will be deemed to have terminated when the entity
ceases to be an Affiliate unless the Participant transfers employment to the
Company or its remaining Affiliates. Notwithstanding the foregoing, in the event
of the termination of the Participant’s employment with the Company or any of
its Affiliates by reason of (a) a Change of Control (as defined in the Plan);
(b) the death of the Participant; (c) the permanent disability of the
Participant (as determined by the Committee); or (d) the retirement of the
Participant at such age as the Committee shall approve, no forfeiture shall
apply.

1.5 No Rights as Holder of Common Units. The Participant is not entitled to the
rights of a holder of Common Units (including, but not limited to, the right to
receive distributions on Common Units) until certificates representing the
Common Units have been delivered to the Participant after proper exercise of the
UARS.

ARTICLE II

GENERAL PROVISIONS

2.1 No Right Of Continued Employment. The receipt of this Award does not give
the Participant, and nothing in the Plan or in this Agreement shall confer upon
the Participant, any right to continue in the employment of the Company or any
of its Affiliates. Nothing in the Plan or in this Agreement shall affect any
right which the Company or any of its Affiliates may have to terminate the
employment of the Participant.

2.2 No Rights As A Limited Partner. Neither the Participant nor any other person
shall be entitled to the privileges of ownership of Common Units of the
Partnership, limited partnership interests in the Partnership, or otherwise have
any rights as a limited partner, by reason of the award of the UARS covered by
this Agreement.

2.3 Tax Withholding. The Participant is responsible to pay to the Company all
required tax withholding, whether foreign, federal, state or local in connection
with the exercise of the UARS.

2.4 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to the Plan and awards made pursuant thereto. The
authority to manage and control the operation and administration of this

 

Page 3 of 6



--------------------------------------------------------------------------------

Agreement shall be likewise vested in the Committee, and the Committee shall
have all powers with respect to this Agreement as it has with respect to the
Plan. Any interpretation of this Agreement by the Committee, and any decision
made by the Committee with respect to this Agreement, shall be final and
binding.

2.5 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the terms and conditions of the Plan under which the UARS are
granted, the provisions of the Plan shall govern and prevail. The UARS and this
Agreement are each subject in all respects to, and the Company and the
Participant each hereby agree to be bound by, all of the terms and conditions of
the Plan, as the same may have been amended from time to time in accordance with
its terms; provided, however, that no such amendment shall deprive the
Participant, without the Participant’s consent, of any rights earned or
otherwise due to the Participant hereunder.

2.6 Amendment, Supplement or Waiver. This Agreement shall not be amended,
supplemented, or waived in whole or in part, except by an instrument in writing
executed by the parties to this Agreement.

2.7 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

2.8 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
AGREEMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

2.9 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, sent by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested, or hand-delivered by the Participant and acknowledged in writing by
the Company. Notices to the Company shall be deemed to have been duly given or
made upon actual receipt by the Company. Such communications shall be addressed
and directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a)    if to the Partnership or Company:    StoneMor GP LLC       311 Veterans
Highway, Suite B       Levittown PA 19056       Attention: Chief Financial
Officer

(b) if to the Participant: to the address for the Participant as it appears on
the Company’s records.

 

Page 4 of 6



--------------------------------------------------------------------------------

2.10 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

2.11 Entire Agreement; Counterparts; Construction. This Agreement constitutes
the entire understanding and supersedes any and all other agreements, oral or
written, between the parties hereto, in respect of the subject matter of this
Agreement, and embodies the entire understanding of the parties with respect to
the subject matter hereof. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original against any party whose
signature appears thereon. The rule of construction that ambiguities in a
document are construed against the draftsperson shall not apply to this
Agreement.

2.12 Binding Agreement. The terms and conditions of this Agreement shall be
binding upon the estate, heirs, beneficiaries and other representatives of the
Participant to the same extent that said terms and conditions are binding upon
the Participant.

2.13 Arbitration. Any dispute or disagreement with respect to any portion of
this Agreement or its validity, construction, meaning, performance, or
Participant’s rights hereunder shall be settled by arbitration, conducted in
Philadelphia, Pennsylvania, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association or its successor, as amended from time
to time. However, prior to submission to arbitration the Participant will
attempt to resolve any disputes or disagreements with the Partnership over this
Agreement amicably and informally, in good faith, for a period not to exceed two
weeks. Thereafter, the dispute or disagreement will be submitted to arbitration.
At any time prior to a decision from the arbitrator(s) being rendered, the
Participant and the Partnership may resolve the dispute by settlement. The
Participant and the Partnership shall equally share the costs charged by the
American Arbitration Association or its successor, but the Participant and the
Partnership shall otherwise be solely responsible for their own respective
counsel fees and expenses. The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decision and award and
shall be binding and conclusive on the Participant and the Partnership. Further,
neither Participant nor the Partnership shall appeal any such award. Judgment of
a court of competent jurisdiction may be entered upon the award and may be
enforced as such in accordance with the provisions of the award. THE PARTICIPANT
HEREBY WAIVES ANY RIGHT TO A JURY TRIAL.

 

Page 5 of 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

STONEMOR PARTNERS L.P. By:   StoneMor GP LLC By:  

/s/ Lawrence Miller

  Name:  

Lawrence Miller

  Title:  

President and CEO

The Participant hereby acknowledges receipt of a copy of the foregoing Unit
Appreciation Rights Agreement and the Plan, and having read them, hereby
signifies his or her understanding of, and his or her agreement with, their
terms and conditions. The Participant hereby accepts this Agreement in full
satisfaction of any previous written or verbal promises made to him or her by
the Partnership or the Company or any of its other Affiliates with respect to
this Award under the Plan.

 

/s/ David Meyers

  (seal)  

10/22/2013

(Signature of Participant)    

(Date)

 

Page 6 of 6